DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 8, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, line 1, it is unclear as to whether the “an operating tool” is the same “operating tool” from claim 1 or a different operating tool. Appropriate correction is required.
Claim 7 recites the limitation "it" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "it" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-8, 13, 14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rola et al. (WO 2016/081443 A1).
Regarding claim 1, Rola discloses performing operations on a target workpiece (100; Fig. 1), involving taking an operating tool unit (30) by an industrial robot (20);  carrying (pg. 5, lines 3-4) the operating tool unit (30) to the target workpiece (100) and releasing (pg. 5, lines 4-5) the operating tool unit (30) in a suitable position at the target workpiece (30) using the robot (20); moving (pg. 5, lines 7-9) the industrial robot (20) away from the operating tool unit (30); performing (pg. 5, lines 5-7) one or more operations on the target workpiece (100) through the operating tool unit (30); and retrieving (pg. 5, lines 23-25) the operating tool unit (30) from the target workpiece (100) after the operating tool unit (30) has performed one or more operations on the target workpiece.
Regarding claim 4, Rola discloses the carrying of the operating tool unit (30) to the target workpiece (30) comprising docking (pg. 8, lines 33-35) the operating tool unit (30) to the target workpiece (100).
claim 5, Rola discloses the performing of the docking (pg. 8, lines 33-35) of the operating tool unit (30) to the target workpiece (100) is mechanical (i.e. using collet to trigger a concentric-collet connection; pg. 8, lines 36 – pg. 9, line 2).
Regarding claim 6, Rola discloses the retrieving (pg.  5, lines 23-25) of the operating tool unit (30) from the target workpiece (100) includes connecting the same to the operating tool unit (30) and releasing the operating tool unit (30) from the target workpiece (100).
Regarding claim 7, Rola discloses the taking of an operating tool unit (30) by the industrial robot (20) further comprises moving the industrial robot (20) towards the target workpiece and docking (i.e. re-engages with; pg. 5, lines 24-25) the operating tool (30) unit to it.
Regarding claim 8, Rola discloses the moving of the industrial robot (20) towards the target workpiece (100) involves reaching a desired suitable positioning through one or more of visual technology and compliance technology (pg. 9, lines 11-15).
Regarding claim 13, Rola discloses a robotic assembly for performing operations on a target workpiece (100) according to a method as claimed in claim 1, the robotic assembly comprising at least one industrial robot (20), at least one operating tool unit (30), and a quick tool changer for detachably coupling the operating tool unit with the industrial robot, the quick tool changer comprising a first tool changer part (i.e. fingers 23) arranged in the industrial robot (20) and a second tool changer part (i.e. handle; pg. 7, lines 1-4) arranged in the operating tool unit (30), the operating tool unit (30) 
Regarding claim 14, Rola discloses the operating tool unit (30) including a standalone power source (pg. 8, lines 4-8) for operating the driving mechanism.
Regarding claim 16, Rola discloses the industrial robot (20) being configured such that different operating tool units (30) can be attached to (pg. 5, lines 7-13) or retrieved from the target workpiece.
Regarding claim 17, Rola discloses the quick tool changer being configured such that different operating tool units (30) can be retrieved from the target workpiece, one after the other. Each of the tool units (30) can be provided with a handle which allows the fingers (23) of the robot (20) to engage and disengage the different tool units (30).
Regarding claim 18, Rola discloses the operating tool unit (30) being configured (pg. 7, lines 30-32) to perform at least one operation like screwing, and assembling.
Regarding claim 19, Rola discloses the industrial robot (20) being configured to pick components (i.e. screws, drivers, or drill bits) through the operating tool unit (20) before performing operations (i.e. drilling, screwing) on a target workpiece (100).
Regarding claim 20, Rola discloses the operating tool unit (30) being a secondary industrial robot in that it is independently powered and has a tool controller (50; pg. 5, lines 14-16) which controls operation of the tool units (30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rola et al. (WO 2016/081443 A1) in view of Hafenrichter et al. (US 2017/0106924 A1).
Rola discloses all of the claimed subject matter except for further including performing the carrying of the operating tool unit to the target workpiece by referring to a position of a mechanical feature selected from one or more of holes, recesses, protrusions, and clamps.
Hafenrichter discloses an operating tool unit (i.e. end effector 1004; Fig. 4) carried (pg. 6, [0103], lines 8-10) to the target workpiece (920) by a walking robot (900). The walking robot (Fig. 2) as previously described in an earlier embodiment (pg. 3, [0051]) relating walking robot (202) has a first foot (226) which has a holding component (231) which can take the form of locking pins (233) which extend through holes (238) in the structure (206).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to perform the carrying of the operating tool unit of Rola to the target workpiece by referring to a position of one or more holes in the .
Allowable Subject Matter
Claims 2, 9-11, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528.  The examiner can normally be reached on Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        





March 11, 2021